Me. Justice Wolf
delivered the opinion of the court.
While two errors are assigned they are substantially the same and involve the question whether it was necessary to instruct and the jury to find the degree of the offence of larceny charged. Where a charge of grand larceny is made the jury must find the degree. People v. Colón, 15 P.R.R. 663, People v. Días, alias Leña Verde, 10 P.R.R. 441. This, however, is a prosecution for a second offence of larceny, made a felony. Sections 56 et seq. Penal Code. The information only charged a petit larceny, as a second offence, and a petit larceny is not distinguished into degrees and cannot be reduced or increased. Hence the jury was justified in finding that the defendant was guilty as charged and had committed a previous offence.
The judgment must be affirmed.